Title: From Benjamin Franklin to Jonathan Williams, Jr., 7 October 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy Oct 7. 1780.
Enclosed is the passport for the Saltpetre. I found no Difficulty is obtaining it from the Farmers General. They would have made the Exchange if ours had been at Bordeaux or Marseilles; but at St. Maloes they have no Refinery.
I have received yours of the 26th. & 30th.
I enclose Letters also for M. Schweighauser & Messrs. Desegray & Co.
If it Should come too late for your Ship, you can Ship it in the Jay.
I am, Your affectionate Uncle.
M. Williams.
